EFiled: Nov 30 2015 09:30AM EST
                                                       Transaction ID 58220261
                                                       Case No. 8213-MA
                            COURT OF CHANCERY
                                  OF THE
                            STATE OF DELAWARE

                                                            417 SOUTH STATE STREET
 JOHN W. NOBLE                                              DOVER, DELAWARE 19901
VICE CHANCELLOR                                            TELEPHONE: (302) 739-4397
                                                           FACSIMILE: (302) 739-6179


                               November 30, 2015

Via File&ServeXpress
and First Class Mail
Mr. Paul E. Weber                              Gary A. Bryde, Esquire
4002 Golfview Drive                            Law Offices of Gary A. Bryde, P.A.
Newark, DE 19702                               724 Yorklyn Road, Suite 100
                                               Wilmington, DE 19807

      Re:   Weber, Paul E. (Monds, Michael Christopher, minor)
            v. Weber, Charles J., Jr.
            C.A. No. 8213-MA (VCN)
            Date Submitted: September 1, 2015

Dear Mr. Weber and Mr. Bryde:

      Plaintiff Paul E. Weber (“Mr. Weber”) seeks specific performance of an oral

contract he allegedly made with his brother, Defendant Charles J. Weber, Jr. (the

“Defendant”), to share their mother’s estate, notwithstanding the mother’s probated

will which left everything to the Defendant.

      Mr. Weber has taken exceptions, under Court of Chancery Rule 144, to the

Master’s Final Report of April 20, 2015, which rejected his efforts to file three

motions—partial summary judgment, “suppress” a deposition, and bifurcation
Weber, Paul E. (Monds, Michael Christopher, minor)
v. Weber, Charles J., Jr.
C.A. No. 8213-MA (VCN)
November 30, 2015
Page 2



and/or amendment—as untimely.        Two of the motions generally relate to a

“defense fund” of $86,000 allegedly established by his mother for his benefit.1 On

February 17, 2014, the Master entered a case scheduling order that required that

any motion was to be filed on or before August 11, 2014. Mr. Weber did not file

the motions until November 5, 2014, almost three months after the deadline.

      Mr. Weber asks to be excused from the sanctions imposed by the Master

resulting from his failure to comply with the case management order. He argues

that the Defendant did not disclose the existence of the defense fund until

Defendant’s motion for summary judgment, which the Master denied.2            That

motion was filed as a “speaking motion” on August 11, 2014.           Defendant’s

opening brief was filed on September 17, 2014. The Court, after reviewing this

matter de novo, rejects Mr. Weber’s contentions and confirms and adopts the

Master’s Final Report.



1
  Whether the fund was a gift to him or simply an allocation of her funds for
convenience is a question that does not need to be addressed now.
2
  He had argued to the Master that he did not learn of the fund’s existence until
September 17, 2014, when he claims to have received his service copy.
Weber, Paul E. (Monds, Michael Christopher, minor)
v. Weber, Charles J., Jr.
C.A. No. 8213-MA (VCN)
November 30, 2015
Page 3



      First, it is not clear that Mr. Weber learned of the $86,000 fund, the impetus

for all three motions, on August 11, 2014, on September 17, 2014, or at some other

(but earlier) time. The document which serves as an accounting of the fund bears a

notation by Defendant’s lawyer’s paralegal that it was forwarded to Mr. Weber on

June 26, 2014.3 That is the date, according to the Notice of Service (of a discovery

response) found among the Court’s records, on which it is most likely that the

document was transmitted to Mr. Weber. Mr. Weber asserts that the information

was later sent to him, along with Defendant’s summary judgment motion or brief.

The summary judgment papers, filed with the Court on August 11, 2014 (the

motion) and September 17, 2014, (the opening brief), do not include the account

summary document.4 If Mr. Weber learned of the defense fund in June 2014, he


3
  Def. Charles J. Weber Jr.’s Answering Br. in Opp’n to Pl.’s Exceptions to the
Master’s Report Dated Apr. 20, 2015 Ex. D (“Ramunno Account”).
4
  There is a reference in Defendant’s brief to “$85,000 for [the mother’s] alleged
promise to pay [Mr. Weber’s] criminal defense costs.” Def. Charles J. Weber Jr.’s
Opening Br. in Supp. of His Mot. for Summ. J. 2. That reference, however, is
based upon a Statement of Claim Mr. Weber filed on August 8, 2010, with the
Register of Wills in which he sought $528,000. One item identified in the
Statement of Claim was “$85,000 Promise of [the mother] to pay for [Mr.
Weber’s] legal costs in New Castle County Superior Court . . . .” See Complaint
Weber, Paul E. (Monds, Michael Christopher, minor)
v. Weber, Charles J., Jr.
C.A. No. 8213-MA (VCN)
November 30, 2015
Page 4



had more than sufficient time either to bring his motions timely or to seek an

extension of the deadline. He exercised neither of those options, and his failure to

meet a reasonable deadline in a case scheduling order merits the consequences that

the Master imposed.

      Second, and more importantly, even if Mr. Weber did not learn of the

defense fund until August 11, 2014 (or perhaps until September 17, 2014, as he

claims), he unreasonably delayed taking any action for a significant period of time.

Had he either filed the motions or sought an extension promptly after he learned of

the defense fund, this might be a very different question. Yet, he has offered no

reason to justify what otherwise appears to be an unwarranted delay; that

shortcoming supports enforcement of the case scheduling order’s deadline.




Ex. A, Weber v. Weber, C.A. No. 6284-MA. Thus, Mr. Weber had known for
some time about the approximately $85,000 that might be used for his defense
costs. That does not necessarily demonstrate knowledge that a defense fund may
have been formally established.
  There is also a memorandum, dated September 9, 2009, bearing Defendant’s
name, which, in describing a transfer of his mother’s funds, states that he “left
approximately $86,000 of her funds . . . as a reserve for payment of Attorney Lee
Ramunno and any emerging needs.” Pl.’s Mot. for Partial Summ. J. Ex. D.
Weber, Paul E. (Monds, Michael Christopher, minor)
v. Weber, Charles J., Jr.
C.A. No. 8213-MA (VCN)
November 30, 2015
Page 5



      In sum, the Master’s rejection of the motions was appropriate either because

Mr. Weber had learned of the defense fund well in advance of the deadline or

because Mr. Weber, if he learned of the defense fund on August 11, 2014, failed to

move with reasonable dispatch to protect his interests.5

      Accordingly, the Master’s Final Report is confirmed and adopted as the

Court’s final order on this aspect of these proceedings. The three motions are

denied. Further proceedings in this action are to be in the Master’s jurisdiction.

      IT IS SO ORDERED.

                                       Very truly yours,

                                       /s/ John W. Noble
JWN/cap
cc: The Hon. Kim Ayvazian
     Register in Chancery-K




5
  Mr. Weber filed another action on March 16, 2011, Weber v. Weber, C.A.
No. 6284-MA (Del. Ch.), to pursue claims against his mother’s estate. That action
was dismissed because of his failure to prosecute. He has indicated an intention to
reopen that matter under Court of Chancery Rule 60(b), citing the defense fund as
newly discovered evidence. See Letter of Paul E. Weber (July 17, 2015).